Case 2:10-cv-00258-JRG Document 939 Filed 06/17/19 Page 1 of 4 PageID #: 27073



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

RMAIL LIMITED                                §
                                             §            Case No. 2:10-cv-258- JRG
v.                                           §                  (LEAD)
                                             §
AMAZON.COM, INC., ET AL.                     §

DOCUSIGN                                     §           Case No. 2:11-cv-299-JRG
                                             §           (MEMBER CASE)
RIGHTSIGNATURE LLC                           §           Case No. 2:11-cv-300-JRG
                                             §           (MEMBER CASE)
ADOBE SYSTEMS INC. ET AL.                    §           Case No. 2:11-cv-325-JRG
                                             §           (MEMBER CASE)

                            PRETRIAL CONFERENCE
                  HELD BEFORE DISTRICT JUDGE RODNEY GILSTRAP
                                   June 17, 2019

OPEN: 9:06 a.m.                                                           ADJOURN: 3:33 p.m.

 ATTORNEYS FOR PLAINTIFFS:                         See attached.

 ATTORNEY FOR DEFENDANTS:                          See attached.

 LAW CLERKS:                                       Christian Chessman
                                                   Catherine Owens

 COURT REPORTER:                                   Shelly Holmes, CSR,TCRR

 COURTROOM DEPUTY:                                 Jan Lockhart

 TIME        MINUTES
 9:06 a.m.   Court opened. Counsel announced ready for hearing.
             The Court gave the parties instructions for Jury Selection and Trial Jury Selection
             will be held on Monday, July 15, 2019 at 9:00 a.m.
             Opening statements and evidence are scheduled to begin after Jury Selection.
             The Court and staff are in chambers each morning at 7:30 a.m. The trial will start
             each day at 8:30 a.m. Exhibits used the prior day will be read into the record prior
             to the jurors returning to the courtroom (usually around 8:15 a.m.).
             The Court allotted 20 hours per side to try the case (this time does not include the
             time for voir dire, opening statements and closing arguments); 30 minutes a side
             for voir dire (of this time, a 3-minute, high level, overview of the case may be
             given); 30 minutes for opening statements and 40 minutes a side for closing
Case 2:10-cv-00258-JRG Document 939 Filed 06/17/19 Page 2 of 4 PageID #: 27074



 TIME        MINUTES
            arguments; 8-member jury to be selected (four strikes per side); procedures for
            disputes discussed. Court to be notified by 10:00 p.m. each night of disputes re
            demonstratives to be used the next day, or that there are no disputes. Binders with
            disputed information are to be prepared and submitted to the Court at 7:00 a.m. the
            following day.
            Deposition disputes are to be given to the Court the day before they are going to
            be used. Rule 50(a) motions will be heard after ALL evidence is concluded.
            The informal charge conference will be held in chambers after Rule 50(a) motions
            are heard. A formal charge conference will follow afterward. The Court
            discussed policies and the Standing Order regarding the sealing of the courtroom.
            Juror questionnaires and the manner of use thereof were discussed, i.e., copies of
            the Juror Questionnaire may be obtained from the Deputy-in-Charge, Kecia
            Clendening.
            The Court set a Final Pretrial Conference on July 2, 2019 at 9:00 a.m. The Court
            Ordered the parties to submit, within 48 hours of the Final Pretrial Conference on
            July 2, 2019, any remaining disputes. Exhibits will be pre-admitted prior to trial.
            Only exhibits used during the trial will be considered part of record. Parties
            should be prepared to read into the record exhibits used prior day before the Jury
            returns to the courtroom.
            The Court also gave guidance regarding expert witness testimony.
 9:28 a.m. The Court heard argument on the Plaintiffs’ Sealed Motion to Strike Portions of
            the Expert Report of Dr. Edward Tittel filed by RPost Communications Limited,
            RPost Holdings, Inc. and Rmail Limited (Dkt. No. 714). Mr. Wilson argued on
            behalf of Plaintiffs. Mr. Jarvis argued on behalf of Defendants. The Court
            GRANTED the Motion.
 9:40 a.m. The Court heard argument on the Plaintiffs’ Sealed Corrected Motion to Strike
            Portions of the Expert Report of Dr. Markus Jakobsson filed by RPost
            Communications Limited, RPost Holdings, Inc. and Rmail Limited (Dkt. No. 725).
            Mr. Davis argued on behalf of Plaintiffs. Mr. Casamiquela argued on behalf of
            Defendants. The Court DENIED the motion.
 9:52 a.m. The Court clarified that if issues were not ruled upon they were DENIED AS
            MOOT.
 9:54 a.m. The Court heard argument on Plaintiffs’ Motion to Strike Portions of the Expert
            Report of Nisha M. Mody (Dkt. No. 726). Mr. Barkan indicated that this
            motion was resolved. The Court GRANTED the motion based on its prior
            ruling re Dkt. No. 714.
 9:56 a.m. The Court heard argument on Defendants’ Motion for Summary Judgment of Non-
            Infringement of All Asserted Claims (Dkt. No. 720). Messrs. Berta, Yang and
            Barkan argued on behalf of Defendants. Mr. Hurt argued on behalf of Plaintiffs.
            The Court DENIED the motion.
 10:54 a.m. Recess.
 11:31 a.m. Court reconvened. The Court heard argument on DocuSign’s Motion to
            Preclude Plaintiffs from Accusing DocuSign’s Embedded Signing Service of
Case 2:10-cv-00258-JRG Document 939 Filed 06/17/19 Page 3 of 4 PageID #: 27075



 TIME        MINUTES
            Infringement and to Strike Portions of the Infringement Expert Report of Dr.
            Kevin C. Almeroth’s (Dkt. No. 718). Mr. Yang argued on behalf of Defendants.
            Mr. Davis argued on behalf of Plaintiffs. The Court DENIED the motion.
 12:23 p.m. Recess.
 1:28 p.m. The Court heard argument on the Defendant Sharefile, LLC’s F/K/A
            RightSignature’s Motion to Strike Portions of Dr. Kevin Almeroth’s Expert Report
            on Infringement (Dkt. No. 728). Mr. Mukerji argued on behalf of Defendants.
            Mr. Hurt argued on behalf of Plaintiffs. The Court DENIED the motion in part
            and GRANTED the motion as to the source code issue.
 1:52 p.m. The Court heard argument on the DocuSign’s Motion to Strike Portions of the
            Infringement Expert Report of Dr. Kevin C. Almeroth (Dkt. No. 729). Mr. Yang
            argued on behalf of Defendant. Mr. Hurt argued on behalf of Plaintiffs. The
            Court DENIED the motion as to the “Certificate of Completion” issue and the
            SMTP issue.
 2:11 p.m. The parties informed the Court that they withdrew the Sealed Motion to Exclude
            Testimony from Keith Ugone’s Expert Report Relating to Damages filed by Right
            Signature, LLC (Dkt. No. 730) and DocuSign’s Daubert Motion to Exclude the
            Opinions of Dr. Keith Ugone (Dkt. No. 727). The parties will raise the same
            objection to the supplemental reports.
            The Court noted that the Plaintiffs' Sealed Motion to Strike Portions of the Expert
            Report of Christopher Bakewell filed by RPost Communications Limited, RPost
            Holdings, Inc. and Rmail Limited.(Dkt. No. 724) was WITHDRAWN.
            The Court CARRIED Plaintiffs’ Opposed Motion for Leave to File Third
            Amended Exhibit List as to Adobe Defendants (Dkt. No. 926). The Court
            ORDERED the parties to meet and confer.
 2:28 p.m. Recess.
 2:50 p.m. Court reconvened. The Court confirmed parties’ agreements pertaining to
            Motions in Limine.
            Plaintiff Motions in Limine 6, 10, 11 and 19 were WITHDRAWN.
            Adobe Motions in Limine 4, 8 and 9 were WITHDRAWN.
            Adobe Motion in Limine 10 was CARRIED.
            DocuSign Motion in Limine 10 was WITHDRAWN.
            Plaintiff’s Motion in Limine No. 17 was GRANTED per previous ruling on Dkt.
            No. 714.
            Joint Motion in Limine Nos. 1-11 were GRANTED as AGREED.
 2:58 p.m. The Court heard argument on Category 1 Barton/Burke/Bankruptcy – Plaintiff’s
            Motion in Limine nos. 1, 2 and 3. Mr. Davis argued on behalf of Plaintiff. Mr.
            Jones argued on behalf of Defendants. Prior bankruptcy litigation GRANTED.
            The Court ruled that the Defendants may inquire regarding the stock of the
            Plaintiff. Any mention of the derivative action suit is GRANTED. Defendants
            may inquire as to credibility of the Plaintiff’s corporate witnesses, including the
            fraud findings.
 3:31 p.m. The Court will begin trial on July 15, 2019 at 9:00 a.m.
Case 2:10-cv-00258-JRG Document 939 Filed 06/17/19 Page 4 of 4 PageID #: 27076



 TIME        MINUTES
 3:33 p.m.   Court adjourned.
